DETAILED ACTION

Acknowledgement


This action is in response to the request for continued examination (RCE) filed on 11/17/20.

Status of Claims


Claim 4 has been cancelled. 
Claims 1, 3, 5, 7, 9, 10, and 13 have been amended. 
Claims 1-3 and 5-14 are now pending.


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/20 has been entered.


Response to Arguments

Applicant's arguments filed on 11/17/20 regarding the 35 U.S.C. 101 and 103 rejections have been fully considered. The Applicant argues the following.
 	As per the 101 rejection, the Applicant argues that claims 1-3 and 5-14 are directed to an abstract idea (pgs. 6-7)
The Examiner respectfully disagrees. The Applicant didn’t disclose details on why the claims are not directed to an abstract idea. However, the Examiner still contends that the claims are directed to the abstract idea of Certain Methods of Organizing Human Activity (i.e. managing personal behavior or relationships or interactions between people) because the claims describe a process of evaluating marker candidates, facilitating the matching (i.e. interaction) of platform owners (i.e. businesses) and markers (i.e. employees/contractors) for the purpose of scoring assessments (i.e. task/job). Per the October 2019 Patent Subject Matter Eligibility Guidance, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim.

 	As per the 101 rejection, the Applicant also argues that under step 2A prong 2, the claimed subject matter includes limitations that represent integration of an abstract idea into a practical application because the additional element reflects an improvement in the functioning of a computer, or an improvement to other technology of technical field, i.e. providing a single platform for evaluating assessments of candidates by aggregating different marking technologies. Improvements to the functioning of a computer include (1) providing capability to share or publish results of evaluation of assessments of each candidate, (2) receiving request from the marker to evaluate a specific assessment, providing 
The Examiner respectfully disagrees. The Examiner notes that the Applicant recited various functions and capabilities of the platform but did not provide information on how these features and capabilities improve the functioning of the computer itself or another technology. The Applicant’s specification does not disclose or identify a specific improvement to a computer or another technology. Per MPEP 2106.05(a), if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)
As per Step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the Examiner identified the following additional elements of a processor, a platform, a receiving module, a digital representation module, a registration module, a selection module, an interface, an assigning module (claims 1, 7, & 13), a system comprising a memory, a publishing module (claim 7), and a non-transitory computer medium storing one or more instructions (claim 13).  The Examiner also referred to the Applicant’s specification to evaluate the additional elements individually and in combination and concluded that the additional elements are mere instructions to apply or implement the abstract idea on a computer (see MPEP 2106.05(f)) and do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application and thus the 35 U.S.C. 101 rejection of the claims is maintained.

 	As per the 101 rejection, the Applicant also argues that the claims recite additional elements that amount to significantly more than the judicial exception in terms of improving functionality of the platform to create rules for quantifying or determining number of tokens, credit points, or money with a combination of parameters (pg. 9-10). 
The Examiner respectfully disagrees. Creating and implementing rules for quantifying forms of payment is considered to be abstract. This can be performed by a human without a computer. The additional elements, beyond the abstract Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Therefore, the additional elements do no amount to significantly more than the judicial exception and thus the 35 U.S.C. 101 rejection of the claims is maintained. 

 	As per the 103 rejection, the Applicant argues that Colliander in view of Carter do not disclose or suggest all of the features of claims 1-3 and 5-14. The Applicant specifically argues that claims 1, 7, and 13 limitation of “wherein the plurality of markers improve the visibility of markers profile by adding competencies, certifications, educational qualifications after registering on the platform” is not taught by Colliander and Carter. 
The Examiner respectfully disagrees. The Examiner acknowledges that Colliander and Carter alone do no teach the cited limitation above. However, Colliander in combination with Carter teach the limitation. Colliander and Carter both teach employment or job matching systems that allow candidates/job seekers to register and create profiles. These profiles include attributes of the candidates that will be used to match them with jobs. Colliander teaches a dynamic marker’s profile that include educational background, marking quality score, skills, experience, etc. ([0185], [0186] and [0200]). Colliander does not teach that a candidate can edit their profile after registering. However, Carter teaches allowing to create and/or edit a profile with the collection of information including education, work experiences, skills, certifications, projects, and others once a candidate has logged in or registered. (Fig. 16, [0072], and [0126]). The Examiner disagrees with the Applicant arguments that the competencies, certifications, educational qualification of the markers are completely different from the job seekers. The Applicant does not explain how they differ. The Examiner submits that these attributes describes and reflects the candidate themselves regardless of the type of job or work they are seeking. Also, the claims do not specify a particular competency, certification, or education qualification so therefore, Carter teaches this limitation. The Examiner also submit that Colliander in view of Carter inherently teach “wherein the plurality of markers improve the visibility of markers profile” by the mere fact that they teach adding competencies, certifications, educational qualifications after registering on the platform. The improved visibility of markers profile is an effect of adding competencies, certifications, and educational qualifications. The improvement in visibility comes from registering and creating profiles with the platform and the ability to match markers/job seekers with jobs based on these attributes. Therefore, under the 

  	As per the 103 rejection, the Applicant also argues that Colliander does not disclose the added claim limitation in claims 1, 7, and 13 in terms of determining quantity of tokens, or credit points, or the money based on rules, etc. (pg. 12-13).
The Examiner finds the Applicant’s arguments persuasive. Therefore, the previous 103 rejection has been withdrawn. However, upon further consideration, a new ground of rejection for claims 1, 7, and 13 is made. Claims 1, 7, and 13 are rejected under 103 as being unpatentable over Colliander (US 2015/0161903 A1) in view of Carter et al. (US 2015/0006422 A1) and in further view of Blassin et al. (US 2016/0162478 A1). See details below.

 	As per claims 3 and 9, the Applicant argues that Colliander does not recite previous experience and appreciations, and quality of work delivered by the marker in previous evaluations as in amended claims 3 and 9.
The Examiner respectfully disagrees. Colliander teaches this limitation based on information referenced in paragraphs [0117], [0143], and [0200]. Crowd markers are matched with jobs based on matching markers such as marking quality score, their education, availability, expertise, and/or aptitude, as well as other factors (e.g. feedback or ratings), and their profile (e.g. a skills and experience profile)  ([0117], [0143], and [0200]). The Examiner submits that the 


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-14 are rejected under 35 U.S.C. 101 because the claimed invention, “Method and System for Marker Community to Access Aggregated Marking Technologies”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (i.e. managing personal behavior or relationships or interactions between people), without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.

Step 1:  Claims 1-3 and 5-14 are directed to a statutory category, namely a method (claims 1-3, 5-6, and 14), a system (claims 7-12), and a non-transitory computer medium (claim 13).
Step 2A (1):  Independent claims 1, 7, and 13 are directed to an abstract idea of “managing personal behavior or relationships or interactions between people”, based on the following claim limitations: “providing a platform by a platform owner to support one or more business services involved in marking of one or more assessments; receiving one or more assessments of one or more candidates for evaluation; generating a representation of each received one or more assessments of the one or more candidates; registering, a plurality of markers for conducting evaluation of one of the generated representations; selecting at least one marker from the registered plurality of markers based on a predefined set of parameter of selection; assigning the generated representation of each assessment with the selected at least one marker for evaluation; publishing a result of assessment of each shared representation of each assessment, wherein facilitates configuring multiple payment options as renumerations to the one or more markers in form of tokens or credit points or money in currency of the marker’s geography, wherein a plurality of rules determine an quantity of tokens or the credit points or the money, wherein the plurality of rules are created based on parameters such as a marker performance, a marker domain subject expertise level, an experience of the marker, a scale of assessment, a type of assessment, and a complexity of subject or domain or the assessment ”. These claims describes a process of evaluating marker candidates (i.e. people), facilitating the matching (i.e. interaction) of platform owners (i.e. businesses) and markers (i.e. employees/contractors) for the purpose of scoring 
Step 2A (2):  This judicial exception is not integrated into a practical application. In particular, claims 1, 7  and 13 recite additional elements of a processor, a platform, a receiving module, a digital representation module, a digital representation, a registration module, a selection module, an interface, an assigning module (claims 1, 7, & 13), a system comprising a memory, a publishing module (claim 7), and a non-transitory computer medium storing one or more instructions (claim 13). These additional elements do not integrate the abstract idea into a practical application because the claims do not recite an (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computer and display devices that 
Step 2B:  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 7 and 13 recite additional elements of a processor, a platform, a receiving module, a digital representation module, a digital representation, a registration module, a selection module, an interface, an assigning module (claims 1, 7, & 13), a system comprising a memory, a publishing module (claim 7), and a non-transitory computer medium storing one or more instructions (claim 13). Based on the Applicant’s specification, the processor is a CPU [0040], a platform is an interface to the institutions (i.e. businesses) [0017], the plurality of modules are software included in the processor for performing various functions ([0015] and [0035]), the user interface provides a plurality of inputs [0005], memory includes RAM and ROM [0040], and computer readable medium include semiconductor, SSD, magnetic tape, diskette, etc. [0037].  A digital representation is interpreted as a computer generated document. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer (see MPEP 2106.05(f)).  Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Therefore, claims 1-3 and 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Colliander (US 2015/0161903 A1) in view of Carter et al. (US 2015/0006422 A1) and in further view of Blassin et al. (US 2016/0162478 A1).
As per claims 1 and 13 (Currently Amended) Colliander teaches a method and a non-transitory computer medium storing one or more instructions which when executed by a processor on a system cause the processor to perform method for evaluating one or more assessments of one or more candidates, the method comprising a processor implemented steps of (Colliander e.g. Figs. 1 and 4, A computer network implemented method for enabling managed crowd sourced marking of examination papers [0044].The present system and method may be implemented as a computer-readable/useable medium that includes computer program code to enable one or more computer devices to implement each of the various steps in the method [0207].): 
Colliander teaches providing a platform by a platform owner to support one or more business services involved in marking of one or more assessments; (Colliander e.g. Fig. 1 Internet platform 10 is provided for enabling managed crowd sourced marking of examination papers [0044]. The marker community manager (24) utility allows an administrator (i.e. platform owner) to build their community of markers from the overall marking pool or hub provided by the platform (10) [0048].)
Colliander teaches receiving, at a receiving module, one or more assessments of one or more candidates for evaluation; (Colliander e.g. Figs. 1-2, A marking manager (22) is configured to enable authorized users to create one or more active crowd sourced marking projects (i.e. assessments) [0016]. The examination paper import utility (14) may be implemented as specialized or modified digital scanning utility (16) that scans paper based examination papers in a way that inserts the scanned examination papers in the examination paper tracking and processing workflows [0096].)
Colliander teaches generating, at a digital representation module, a digital representation of each received one or more assessments of the one or more candidates; (Colliander e.g. Fig. 1, The internet platform (10) include an examination paper import utility (14) for digitizing papers based examinations, and importing them to the computer system of the present invention [0047].)
Colliander in view of Carter teaches registering, at a registration module, a plurality of markers for conducting evaluation of one of the generated digital representations, wherein the plurality of markers improves the visibility of markers profile by adding competencies, certifications, educational qualifications at any point of time after registering on the platform; 
Colliander teaches registering, at a registration module, a plurality of markers for conducting evaluation of one of the generated digital representations and creating marker profiles that includes educational qualifications, and competencies (Colliander e.g. Fig. 2, Profile manager (52) is used for creating and updating a profile for each crowd marker (“crowd marker profile”) [0016]. The profiles include educational background, marking quality score, skills, experience, etc. ([0185], [0186] and [0200]). Registered students (i.e. markers) are matched to exams created in the platform [0112]. Crowd markers are matched with jobs based on their education, expertise, and/or aptitude, as well as other factors such as marking quality score, availability, feedback or ratings, and their profile (e.g. a skills and experience profile) ([0117], [0143], and [0200]). Some markers who are part of the marker community may have competency (education, or validated marking experience by operation of the present invention) [0142].) 

However, Carter wherein the plurality of markers improves the visibility of markers profile by adding competencies, certifications, educational qualifications at any point of time after registering on the platform (Carter e.g. Carter teaches an online employment matching systems and methods that utilize users’ and companies’ profiles [0004]. Candidate profile data will be collected via online questionnaires completed by each individual in order to describe themselves. A candidate profile includes data and factors which have been empirically shown to be relevant to finding and establishing successful employment job seekers. These data and factors include, but are not limited to, education, work experiences, past employers, values, interests, preferences, personality factors, and so on [0072]. Once a candidate has logged in or registered, the candidate may create and/or edit a candidate profile. A resume builder may contain section including experience, skills, education, certifications, projects, and others (Fig. 16 & [0126]). The Examiner submits that Carter inherently teach “wherein the plurality of markers improve the visibility of markers profile” by the mere fact that Carter teaches adding competencies, certifications, educational qualifications after registering on the platform. The improved visibility of markers profile is an effect of adding competencies, certifications, and educational qualifications.)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Colliander’s crowd sourced 
Colliander teaches selecting, at a selection module, at least one marker from the registered plurality of markers based on a predefined set of parameters of selection (Colliander e.g. Fig. 2, The marking manager (22) is configured to suggest a group of test markers or enable authorized users to define a group of test markers [0018]. Authorized users can generate one or more marking parameters associated with marking projects or associated marking activities. The marking manager enables a matching component for matching marking projects or marking activities to crowd markers, optionally using the applicable crowd marking profiles (i.e. parameters), so as to suggest suitable crowd markers for the marking project, and optionally suggests allocation of particular marking activities to selected crowd markers, or groups of crowd markers [0016].) through an interface provided by the platform before assigning the one or more assessments to the at least one marker;  (Colliander e.g. Figs. 1 and 7, The internet platform (10) includes an administrative dashboard (24) used by teachers to access platform features and functions, and manage crowd marking projects [0047]. An administrator for example may use the administrative dashboard (24) to access one or more reports generated by the analysis engine (34) that enables the review of relative performance of crowd markers. This 
Colliander teaches assigning, at an assigning module, the generated digital representation of each assessment with the selected at least one marker for evaluation; and (Colliander e.g. Figs. 1 and 3-4, After exams have been uploaded, distributed (Fig. 3 & [0059]), and completed by students, the platform (10) organizes the marking and allocates questions to markers automatically and the markers record their scores (Fig. 4 & [0061]).)
Colliander teaches publishing a result of the assessment of each shared digital representation of each assessment, (Colliander e.g. Figs 1-2 and 7, The marking manager (22) enables the completions of a job. The administrative dashboard (Fig. 7) may provide access to interim results and upon completion enables the administrator to access results [0178]. A download marks button (86) allow scores to be downloaded as a spreadsheet file. The platform (10) may also include various tools for analyzing scores and presenting reports based on such scores [0114].)
Colliander in view of Carter and Blassin teach wherein the platform facilitates in configuring multiple payment options as renumerations to the one or more markers in form of tokens or credit points or money in currency of the marker's geography, wherein a plurality of rules determine an quantity of tokens or the credit points or the money, wherein the plurality of rules are created based on parameters such as a marker performance, a marker domain subject expertise level, an subject or domain or the assessment.
Colliander teaches wherein the platform facilitates in configuring multiple payment options as renumerations to the one or more markers in form of tokens or credit points or money, wherein a plurality of rules determine an quantity of tokens or the credit points or the money, wherein the plurality of rules are created based on parameters such as a marker performance, a marker domain subject expertise level, an subject or domain or the assessment (Colliander e.g. Fig. 2, The Internet platform (10) includes a marker community manager that allocate compensation to markers in the form of incentive points or financial compensation [0047]. Payments from the operator of the platform in exchange of marking services can be in the form of cash, points, credits (e.g. tuition), badges, etc. ([0146] & [0177]). The platform (10) may include or be linked to an incentive system that may assign badges, points, credits or other incentives and define various rules for trading, assigning or redeeming incentives [0177]. For example, incentives may be based on gamification where crowd markers compete based on a range of criteria such as highest quality score, highest number of exam questions marked without initiation of a re-marking; a weighted score based on number of questions marked and relative difficulty, and without any "demerit" points which may be assigned based on failure to complete tasks [0177]. Also, compensation can be determined by on initial marker performance. For example, markers for a particular examination must complete one or more test exams, and the results are logged to 
Colliander and Carter do not explicitly teach payment in the form of money in currency of the marker’s geography.
However, Blassin teaches payment in the form of money in currency of the marker’s geography (Blassin e.g. Fig. 1, Blassin teaches a platform and related components for managing and executing various processes involving distributed, crowd, and automated resources (Abstract). Individual work units may be communicated to a payment process module 118. The payment process module 118 may operate to facilitate the transfer of funds from a client account database 120 to one or more worker accounts stored in a worker account database 122 in accordance with the work performed by translators 108 (Fig. 1 and [0127]). A worker may provide information detailing the parameters and attributes of the work credit account to be established such as a preferred bank or jurisdiction for the work credit account [0134]. Fig. 16 depicts a schematic of a crowd worker metadata database which include other parameters such as CurrencyID, Payrate, etc. [0021]. Also, Fig. 32 translation platform capabilities include customization of certain parameters, such as currency, billing procedures, and the like [0594]. For example, specific billing procedures may be tied to the specific portal user identity, e.g., a user in an Italian office could be identified and the invoicing may be directed to the Italian office form of payment [0600].) 

As per claim 7 (Currently Amended) Colliander teaches a system for evaluating one or more assessments of one or more candidates, the system comprising (Colliander e.g. Fig. 1, A computer network implemented computer system (“Internet platform 10) is provided for enabling managed crowd sourced marking of examination papers [0044].):
Colliander teaches a memory with a plurality set of instructions; (Colliander e.g. Fig. 9 Memory (106). Application program 103 and data 123 may be loaded into memory 106 as required [0206].)
Colliander teaches a processor communicatively coupled with the memory to execute the plurality set of instruction; (Colliander e.g. Fig. 9 CPU (102), CPU connected to storage unity 104 and to a random access memory 106 [0206].)
Colliander teaches a platform by a platform owner configured to support one or more business services involved in marking of one or more assessments
Colliander teaches a receiving module configured to receive one or more assessments of one or more candidates for evaluation; (Colliander e.g. Figs. 1-2, A marking manager (22) is configured to enable authorized users to create one or more active crowd sourced marking projects [0016]. The examination paper import utility (14) may be implemented as specialized or modified digital scanning utility (16) that scans paper based examination papers in a way that inserts the scanned examination papers in the examination paper tracking and processing workflows [0096].)
Colliander teaches a digital representation module configured to generate a digital representation of each received one or more assessments of the one or more candidates; (Colliander e.g. Fig. 1, The internet platform (10) include an examination paper import utility (14) for digitizing papers based examinations, and importing them to the computer system of the present invention [0047].)
Colliander in view of Carter teach a registration module configured to register a plurality of markers for conducting evaluation of one of the generated digital representations, wherein the plurality of markers improves the visibility of markers profile by adding competencies, certifications, educational qualifications at any point of time after registering on the platform;
 Colliander teaches registering, at a registration module, a plurality of markers for conducting evaluation of one of the generated digital representations and creating marker profiles that includes educational qualifications, and 
Colliander does not explicitly teach wherein the plurality of markers improves the visibility of markers profile by adding competencies, certifications, educational qualifications at any point of time after registering on the platform.
However, Carter wherein the plurality of markers improves the visibility of markers profile by adding competencies, certifications, educational qualifications at any point of time after registering on the platform (Carter e.g. Carter teaches an online employment matching systems and methods that utilize users’ and companies’ profiles [0004]. Candidate profile data will be collected via online questionnaires completed by each individual in order to describe themselves. A candidate profile includes data and factors which have been empirically shown to be relevant to finding and establishing successful employment job seekers. These data and factors include, but are not limited to, education, work experiences, past employers, values, interests, preferences, personality factors, and so on [0072]. 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Colliander’s crowd sourced examination marking system to include allowing job seekers’ (i.e. marker) to update their profiles to include competencies, certifications, educational qualifications after registration thereby improving visibility as taught by Carter in order to have a satisfactory and/or successful employment relationship/match (Carter e.g. [0073]-[0074]).
Colliander teaches a selection module configured to select at least one marker from the registered plurality of markers based on a predefined set of parameters of selection (Colliander e.g. Fig. 2, The marking manager (22) is configured to suggest a group of test markers or enable authorized users to define a group of test markers [0018]. Authorized users can generate one or more marking parameters associated with marking projects or associated marking activities. The marking manager enables a matching component for matching marking projects or marking activities to crowd markers, optionally using the through an interface provided by the platform before assigning the one or more assessments to the at least one marker; (Colliander e.g. Figs. 1 and 7, The internet platform (10) includes an administrative dashboard (24) used by teachers to access platform features and functions, and manage crowd marking projects [0047]. An administrator for example may use the administrative dashboard (24) to access one or more reports generated by the analysis engine (34) that enables the review of relative performance of crowd markers. This information may be used by an administrator for example to create (i.e. select) particular crowd segments who are suited to mark questions or exams based on a range of different criteria. These utilities may be used by the administrator to further refine his/her crowd communities, possibly by finding other markers that meet the administrator's criteria [0163].)
Colliander teaches an assignment module configured to assign the generated digital representation with the selected set of markers for evaluating the received one or more assessments
Colliander teaches a publishing module configured to publish a result of the assessment of each shared digital representation of each received one or more assessments of the one or more candidates, (Colliander e.g. Figs 1-2 and 7, The marking manager (22) enables the completions of a job. The administrative dashboard (Fig. 7) may provide access to interim results and upon completion enables the administrator to access results [0178]. A download marks button (86) allow scores to be downloaded as a spreadsheet file. The platform (10) may also include various tools for analyzing scores and presenting reports based on such scores [0114].)
Colliander in view of Carter and Blassin teach wherein the platform facilitates in configuring multiple payment options as renumerations to the one or more markers in form of tokens or credit points or money in currency of the marker's geography, wherein a plurality of rules determine an quantity of tokens or the credit points or the money, wherein the plurality of rules are created based on parameters such as a marker performance, a marker domain subject expertise level, an experience of the marker, a scale of assessment, a type of assessment, and a complexity of subject or domain or the assessment. 
Colliander teaches wherein the platform facilitates in configuring multiple payment options as renumerations to the one or more markers in form of tokens or credit points or money, wherein a plurality of rules determine an quantity of tokens or the credit points or the money, wherein the plurality of rules are created based on parameters such as a marker performance, a marker domain subject 
Colliander and Carter do not explicitly teach payment in the form of money in currency of the marker’s geography.
However, Blassin teaches payment in the form of money in currency of the marker’s geography (Blassin e.g. Fig. 1, Blassin teaches a platform and related 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Colliander in view of Carter’s crowd sourced examination marking system to include money payments in currency of the marker’s geography as taught by Blassin in order to provide a platform architecture that is both flexible (e.g. flexible payment options in Fig. 49) and expandable while robust and stable (Blassin e.g. [0059]).
As per claims 2 and 8 (Original), Colliander in view of Carter and Blassin teach the method of claim 1 and system of claim 7, Colliander also teaches wherein the plurality of markers include one or more private20 markers belonging to an institution or one or more markers of a shared community. (Colliander e.g. Particular users of the platform include platform clients, who may be educational institutions, their teachers, and specific markers that are associated with a platform client for example through a crowd for that platform client built through the platform (10) [0057].)
As per claims 3 and 9 (Currently Amended) Colliander in view of Carter and Blassin teach the method of claim 1 and system of claim 7, Colliander also teaches wherein the predefined set of parameters of selection includes education qualifications, previous experience and appreciations, and quality of work delivered by the marker in previous evaluation. (Colliander e.g. Crowd markers are matched with jobs based on matching markers such as marking quality score, their education, availability, expertise, and/or aptitude, as well as other factors (e.g. feedback or ratings) ([0117] and [0143]). Future assignments of marking tasks may be assigned and delivered to particular markers based on their profile (e.g. a skills and experience profile) [0200]. Information such as background information regarding selected marking candidates, reports regarding performance of selected marking candidates, based on their profile, feedback or ratings concerning markers from other teachers, marker quality scores (established by personnel for a platform client, or obtained from the broader platform assessments), and so on may be used to invite particular markers to participate in a marking job [0143]. The Examiner submits that the marking quality score is based on previous evaluations and the feedback and rating are considered appreciations.)
As per claims 5 and 10 (Currently Amended) Colliander in view of Carter and Blassin teach the method of claim 1 and system of claim 7, Colliander in view of Carter also teach wherein the one or more registered markers following a predefined procedure to update their profile details after registering on the platform.
Colliander teach wherein the one or more registered markers following a predefined procedure to update their profile details (Colliander e.g. Profile manager is used for creating and updating a profile for each crowd marker (“crowd marker profile”) [0016]. The platform (1) include one or more security features for ensuring that markers can only obtain access to information that they are authorized to access [0110]. The platform (10) includes a profile for each crowd marker that is automatically updated based on range of different actions of the marker, or in relation to the marker’s work on the platform (1) [0167].) 
Colliander does not explicitly teach markers updating their profile details after registering on the platform.
However, Carter teaches job seekers/candidates updating their profile details after registering on the platform (Carter e.g. Once a candidate has logged in or registered the candidate may create and/or edit a candidate profile [0126]. FIG. 64 is a diagram showing a candidate profile editing page 6400 according to an embodiment of the present invention [0230].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Colliander’s crowd sourced examination marking system to include allowing job seekers’ (i.e. marker) to update their profiles after registration as taught by Carter in order to have a satisfactory and/or successful employment relationship/match (Carter e.g. [0073]-[0074]).
As per claims 6 and 11 (Original), Colliander in view of Carter and Blassin teach the method of claim 1 and system of claim 7,Colliander also teaches wherein the one or more assessments includes pen-paper based assessment, online assessment, optical response sheets, and recorded multimedia. (Colliander e.g. The platform may aid in the evaluation of documents consisting of business plans, research papers, photos, and videos [0045].)
As per claims 12 and 14 (Previously Presented), Colliander in view of Carter and Blassin teach the system of claim 7, Colliander also teaches wherein the plurality of markers can raise a request for evaluation to a specific assessment as displayed on the platform if the profile of the plurality of markers matched with the specific assessment. (Colliander e.g. Fig. 1, Future assignment of marking tasks may be assigned and delivered to particular makers based on their profile (e.g. a skills and experience profile) [0200]-[0201]). Users may also be matched based on shared interests and goals and availability ([0049] and [0168]). The collection of metadata by operation of the platform, enables a series of intelligent features based on matching markers (based on their education, expertise, and/or aptitude, as well as other factors) with specific marking tasks (i.e. assessments) [0117]. The marking dashboard may be configured to include one or more utilities for displaying marking content in conjunction with student generated content [0078]. The Examiner submits that the marker’s interest (e.g. subjects) information in their profile is analogous to a request for evaluation to a specific assessment.)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624